Order filed December 8, 2016




                                 In The

                  Fourteenth Court of Appeals
                               ____________

                          NO. 14-14-00822-CV
                               ____________

                      TOKES ADELEYE, Appellant

                                   V.

                MAGARET MODUPE DRISCAL, Appellee


                 On Appeal from the 310th District Court
                         Harris County, Texas
                   Trial Court Cause No. 2013-66224

                               ____________

                          NO. 14-16-00922-CV
                               ____________

                    IN RE TOKES ADELEYE, Relator


                       ORIGINAL PROCEEDING
                        WRIT OF MANDAMUS


                                ORDER

                                    1
      On October 14, 2014, Tokes Adeleye filed a notice of appeal from the trial
court’s order signed October 8, 2014. That appeal was assigned to this court under
our appellate case number 14-14-00822-CV. On March 8, 2016, this court issued
an opinion affirming the trial court’s judgment. On March 21, 2016, Adeleye
notified this court that he filed for bankruptcy on January 1, 2013, prior to the trial
court’s order in this case. On April 28, 2016, this court abated the appeal and
remanded to the trial court for consideration of the bankruptcy stay’s effect on the
trial court’s judgment. The bankruptcy was discharged July 10, 2015.

      On November 14, 2016, Adeleye filed a petition for writ of mandamus
complaining of the trial court’s order on remand. The original proceeding has been
assigned our case number 14-16-00922-CV.

      Today, the court, on its own motion, orders the appeal REINSTATED and
set at issue. The appeal and the original proceeding are ordered CONSOLIDATED.



                                              PER CURIAM



Panel consists of Justices Jamison, McCally, and Wise.




                                          2